United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3397
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Zyren Turnage

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: March 29, 2022
                               Filed: April 4, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Zyren Turnage appeals the sentence imposed by the district court1 after he
pleaded guilty to being a felon in possession of a firearm, pursuant to a plea

      1
       The Honorable Stephen R. Clark, United States District Judge for the Eastern
District of Missouri.
agreement that includes an appeal waiver. His counsel has moved to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence was unreasonable.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc). We have also independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside
the scope of the appeal waiver. Accordingly, we dismiss the appeal, and we grant
counsel’s motion to withdraw.
                        ______________________________




                                         -2-